Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 5/31/2022, and is a Final Office Action. Claims 1, 5-6, 10, 14-15, 19, 21-32 are pending in the application. 



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-6, 10, 14-15, 19, 21-32 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
               Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG). Some of the relevant claimed limitations include: receiving a first web request from a user device, the first web request including a first region for rendering the first web page and a second region for displaying a first electronic content/determining first electronic content to be displayed in the second region/receiving first user input from the user device, including firs user opt-in preferences for receiving desired electronic content related to one or more topics of interest selected by the first user via a first digital widget prompt on the user device/receiving demographic and preference information from other user input from other user devices to determine a target audience for the first user/selecting a first desired electronic content and a first non-intrusive electronic content , wherein the selecting is based on a first unique identifier associated with online activity of the first user, the first user opt-in preferences, the related content of the first webpage, and the target audience, and wherein the first non-intrusive electronic content includes a period display of one of a first logo, a first digital image, a first thumbnail/generating a first diagram for display in the second region, the first diagram including the first desired electronic content and the first non-intrusive electronic content/sending first instructions to the user device for displaying the first diagram in the second region/retrieving electronic content data updates for the first diagram/sending the electronic content data updates for displaying with the first diagram/based on the first unique identifier , monitoring, by the server processor, first webpage interactions of the first user as the first user navigates between one or more webpages via the user device/updating the unique identifier of the fist user based on online activity of the first user/receiving a first indication that the first user interacted with the first diagram/based on the first user interaction with the first diagram, sending second instructions to the user device for displaying a first source webpage that is associated with the first diagram/receiving a second user input from the user device, including a modification of the one or more topics of interest selected by the first via a second digital prompt on the user device. The Applicant’s Specification (as well as Application Title) provide further context to the claimed invention–i.e. the claimed invention pertains to the advertising realm: “systems and methods for providing non-intrusive advertising content”, “the present disclosure relates to systems and methods for providing non-intrusive advertising content to users…by embedding non-intrusive advertising along with desired content based on receipt of a user preference”, “Embodiments of the current disclosure involve providing advertising content in a non-intrusive manner that allows for positive user interaction with the advertising content, thereby preserving and growing a sustainable user base.”
	This judicial exception is not integrated into a practical application. The additional elements of 
server processor/user device/user devices represent generic computing elements. The additional limitation of receiving data via a digital widget prompt (‘the first digital widget prompt configured to accept a request from the first user to be shown content that relates to the first webpage’) represents insignificant extra-solution activity. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the server processor/ user device/ user devices represent generic computing elements; they are recited at a high level of generality. Generic computers performing generic functions, do not amount to significantly more than the abstract idea.  The additional limitation of receiving data via a digital widget prompt (‘the first digital widget prompt configured to accept a request from the first user to be shown content that relates to the first webpage’) represents insignificant extra-solution activity – i.e. accepting data via a digital widget represents a well known and commonly used means of accepting data within an online environment, as is known to one of ordinary skill in the art at the effective filing date of the invention . The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claims 10, 19 are directed to a system and computer-readable medium, respectively, for performing the method of claim 1, therefore meeting the Step 1 eligibility criterion. Claims 10, 19 do recite the same abstract idea as claim 1. The claims perform the method of claim 1 using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claims are not patent eligible.  
Dependent claims 5-6, 14-15, 21-32 further include the additional elements  of a second user device, which represents a generic computing element; it does not, alone or in combination, integrate the judicial exception into a practical application, nor does it represent significantly more than the abstract idea itself. The claims further narrow the abstract ideas of the independent claims themselves. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of the respective independent claims. The claims are not patent eligible.  



 The prior art of record does not teach neither singly nor in combination the limitations of claims 1, 5-6, 10, 14-15, 19, 21-32.





Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

					Although embodiments of the method can include advertising content, the spirit of the invention, as indicated by an overall reading of the Specification, discloses a unique and useful method for providing electronic content to a user device
					For example, fig.4C and 5 teach receiving content in lieu of ads. Determining and generating electronic content is at the heart of the invention. Actual method discloses ways that electronic content is generated and displayed.
	As noted in the previous as well as current Office Action above, the claimed invention recites an abstract idea – See Office Action above for the reasoned, detailed 35 USC 101 analysis. The Spec., including fig.4C and 5, describe “receiving desired content related to specific topics in lieu of standard advertising content”. Selecting and receiving desired content related to specific topics represents a business method/goal, and recites the abstract concept of a commercial interaction – i.e. advertising/marketing activities and/or behaviors. Thus, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. 

					Claimed invention is similar to Enfish, and thus is drawn to patent eligible subject matter
	Examiner respectfully disagrees.  The instant claimed invention and Enfish have different claim sets and different fact patterns, and therefore the two are not analogous. Furthermore, in Enfish, the Courts found that no abstract idea was present, that the claims were directed to a self-referential table for a computer database, and that the claims were directed to an improvement of an existing technology. The Courts further emphasized that the specification taught specific technical benefits over conventional databases. Contrary to Enfish, the instant claimed invention recites an abstract idea (see the 35 USC 101 analysis above), and the claim-set does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea.  

					Amended independent claims recite more than receiving or transmitting data over a network or performing repetitive calculations. The limitations exhibit significantly more and improve the method of generating and displaying electronic content.
	The amended independent claims recite an abstract idea, as noted in the previous as well as current Office Action. The additional elements of the claimed invention do not, alone or in combination, represent significantly more than the abstract idea itself. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the server processor/ user device/ user devices represent generic computing elements; they are recited at a high level of generality. Generic computers performing generic functions, do not amount to significantly more than the abstract idea.  The additional limitation of receiving data via a digital widget prompt (‘the first digital widget prompt configured to accept a request from the first user to be shown content that relates to the first webpage’) represents insignificant extra-solution activity – i.e. accepting data via a digital widget represents a well known and commonly used means of accepting data within an online environment, as is known to one of ordinary skill in the art at the effective filing date of the invention . The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  Independent claims 10, 19 are directed to a system and computer-readable medium, respectively, for performing the method of claim 1, therefore meeting the Step 1 eligibility criterion. Claims 10, 19 do recite the same abstract idea as claim 1. The claims perform the method of claim 1 using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claims are not patent eligible.  Dependent claims 5-6, 14-15, 21-32 further include the additional elements  of a second user device, which represents a generic computing element; it does not, alone or in combination, integrate the judicial exception into a practical application, nor does it represent significantly more than the abstract idea itself. The claims further narrow the abstract ideas of the independent claims themselves. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of the respective independent claims. The claims are not patent eligible.  There is no technical evidence/technical support in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or that it improves another technology/technical field.
					


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
6/7/2022